     Case 2:21-cv-01482-KJM-DMC Document 7 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY OLSON,                                   No. 2:21-CV-1482-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT PUCKETT, SR., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion for preliminary injunctive relief. See ECF No. 3. Good cause

19   appearing therefor, the Court will direct Plaintiff to serve the motion and supporting declaration

20   and file proof of service thereof on all defendants.

21                  Accordingly, IT IS HEREBY ORDERED that:

22                  1.      Plaintiff shall serve a copy of her motion for preliminary injunctive relief

23   and supporting declaration, ECF Nos. 3 and 4, on all defendants no later than 5:00 p.m. on

24   August 25, 2021.

25                  2.      Plaintiff shall file a copy of a proof of service of her motion and supporting

26   declaration on all defendants no later than 5:00 p.m. on August 31, 2021.

27   ///

28   ///
                                                        1
     Case 2:21-cv-01482-KJM-DMC Document 7 Filed 08/23/21 Page 2 of 2


 1                   3.    Upon the filing of a proof of service of Plaintiff’s motion and supporting

 2   declaration on all defendants, the Court will set a briefing schedule on the motion for preliminary

 3   injunctive relief.

 4

 5   Dated: August 23, 2021
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
